Citation Nr: 1411567	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for chronic lumbosacral strain, also claimed as back problems.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife, J.G.



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, 

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2011.  A transcript of the hearing has been associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The request to reopen a previously denied claim of entitlement to service connection for chronic lumbosacral strain is granted herein, and the merits of the claim are addressed in the REMAND section of this decision.  This issue and the issue of entitlement to service connection for bilateral hearing loss are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. A March 1970 rating decision denied the Veteran's original claim for entitlement to service connection for chronic lumbosacral strain.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2. Evidence received since the March 1970 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for chronic lumbosacral strain.


CONCLUSIONS OF LAW

1. The March 1970 rating decision denying entitlement to service connection for chronic lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the March 1970 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for chronic lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

II. Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, although it appears as though the Statement of the Case, issued in March 2011, reopened the Veteran's claim for service connection for chronic lumbosacral strain, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the Veteran's claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of entitlement to service connection for chronic lumbosacral strain.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's claim was originally denied in a March 1970 rating decision; the Veteran was notified of the denial and his appellate rights, but he did not appeal the decision.  Therefore, the March 1970 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for chronic lumbosacral strain was received prior to the expiration of the appeal period stemming from the March 1970 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In March 2009, the Veteran submitted a new claim for entitlement to service connection for chronic lumbosacral strain.  This resulted in the April 2010 denial by the RO which is the subject of the current appeal. 

The March 1970 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for chronic lumbosacral strain.  Evans v. Brown, 9 Vet. App. 273 (1996). 

According to the record, the Veteran testified at the September 2011 Board hearing stating that he sustained injury and strain to his low back during service while carrying heavy artillery rounds and ammunition.  The Veteran further stated that he has experienced symptoms since service.  

Furthermore, since the March 1970 denial, the Veteran submitted service treatment records dated May 1968, which indicate the Veteran complained of backaches and was treated for such.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's lay testimony and the May 1968 service treatment record, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for chronic lumbosacral strain, is reopened and, to that extent only, the appeal is granted.



REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim of entitlement to service connection for chronic lumbosacral strain, also claimed as back problems, it is clear from the record that the Veteran has been diagnosed with a current low back disorder.  

The Veteran underwent a VA examination in February 2010 where he was diagnosed with lumbosacral sprain with intermittent pain and limitation of motion.  It was also noted that an x-ray of the lumbar spine revealed minimal spondylosis.  The examiner opined that it was "less likely as not 50/50 probability that his current back pain is related to his condition dating back to May 1968."

As discussed above, service treatment records indicate that in May 1968, the Veteran was treated for backaches in addition to headaches, fever, and sore throat.  The Veteran was diagnosed with impetigo contagiosa. 

The Board notes that although the VA examiner who conducted the February 2010 VA examination discussed the Veteran's in-service treatment and provided an etiological opinion between this incident in service and his current condition, the Veteran's lay statements regarding his history of pain stemming from his military duties, specifically, carrying heavy artillery rounds and ammunition during service, were not addressed.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of a chronic lumbosacral strain.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As such, a new VA examination is necessary.

Regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss, according to the Veteran's service treatment records, there is no evidence of complaints, treatment, or diagnosis of hearing loss or any bilateral ear disorders.  The Veteran's December 1968 separation examination is also silent of any hearing loss. 

The Veteran's Form DD 214 reflects his military occupational specialty was a canoneer. 

The Veteran testified at the September 2011 Board hearing that he was exposed to acoustic trauma during his military service.  He stated he would "come out of a bunker and they fired off a big cannon and a firing machine and from the big muzzle blast."  

The Veteran was afforded a VA audiological examination in February 2010 where he was diagnosed with mild to moderately severe sensorineural hearing loss from 3000 - 8000 Hz in the right ear and mild to severe sensorineural hearing loss from 3000 - 6000 Hz in the left ear.  The examiner opined that the Veteran's current disability was not caused by, or the result, of his military service because the Veteran's audiometric hearing evaluation at the time of discharge revealed normal hearing sensitivity.  As such, the examiner opined the Veteran's current hearing loss was not caused by or the result of his military noise exposure.

The Board points out that the absence of service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As such, to establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Board finds the February 2010 VA opinion inadequate.  Here, the VA examiner's rationale focused on the absence of bilateral hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational noise exposure, and his lay statements, etc.  Based on the foregoing, clarification is needed regarding the etiology of any current bilateral hearing loss, including a discussion of the effects of in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

On remand, the Veteran should be afforded a new VA examination in order to obtain an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not related to his in-service noise exposure.

Furthermore, on remand, any outstanding records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  It appears that the most recent VA medical records within the claims file are the February 2010 VA compensation examination and June 2009 VA treatment records.  Therefore, all outstanding records, VA or private, must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  All VA treatment records dated since June 2009 must be obtained and associated with the claims file.

In addition, obtain all private treatment records which have not been obtained already.  The AMC should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can provide alternative forms of evidence.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of any current low back disability, namely chronic lumbosacral strain.  The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is etiologically related to any incidents of the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The examiner should obtain a complete and detailed history from the Veteran.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

If necessary, the examiner should reconcile his/her opinion with the other medical opinions of record, namely the February 2010 VA examination and opinion.  The rationale for any opinions expressed should be provided.  

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records, discussed above.  A complete rationale must be provided for all opinions offered. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed hearing loss is etiologically related to his period of active service, to include in-service noise exposure.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In providing this opinion, the examiner should acknowledge the Veteran's military occupational specialty, his lay statements, and his complete post-service history of noise exposure, including during his employment. 

The examiner is asked to please note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4. Upon completion of the foregoing, review the examination reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If any claim remains denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


